Name: Commission Regulation (EEC) No 1266/83 of 20 May 1983 amending for the third time Regulation (EEC) No 2657/80 on the determination of prices of fresh or chilled sheep carcases on representative Community markets and the survey of prices of certain other qualities of sheep carcases in the Community
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 133/58 Official Journal of the European Communities 21 . 5 . 83 COMMISSION REGULATION (EEC) No 1266/83 of 20 May 1983 amending for the third time Regulation (EEC) No 2657/80 on the determination of prices of fresh or chilled sheep carcases on representative Community markets and the survey of prices of certain other qualities of sheep carcases in the Community HAS ADOPTED THIS REGULATION : Article 1 Annex II (C) to Regulation (EEC) No 2657/80 is hereby amended as follows : In point 1 the existing regions and weighting coefficients are replaced by the following : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1837/80 of 27 June 1980 on the common organization of the market in sheepmeat and goatmeat (1), as last amended by Regulation (EEC) No 1 195/82 (2), and in particular Article 4 thereof, Whereas Commission Regulation (EEC) No 2657/80 (3), as last amended by Regulation (EEC) No 1236/82 (4), provides that the price recorded on the representative market or markets of each Member State is established using weighting coefficients reflecting the relative importance of each category coming on to each market ; whereas in the case of the Federal Republic of Germany the coefficients fixed should be altered to take account of the trend of quantities coming onto that representative market ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Sheep and Goats, 'Bayern Nordrhein-Westfalen Niedersachsen Saarland 30,8 % 59,7 % 7,3 % 2,2 % ' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 23 May 1983 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 20 May 1983 . For the Commission Poul DALSAGER Member of the Commission (') OJ No L 183, 16 . 7 . 1980, p. 1 . (2) OJ No L 140, 20 . 5 . 1982, p. 22 . (3) OJ No L 276, 26 . 10 . 1980, p. 1 . (&lt;) OJ No L 143, 20 . 5 . 1982, p. 1 .